        Case 4:17-cr-00047-BMM Document 61 Filed 05/19/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                             CR-17-47-GF-BMM

                 Plaintiff,

       vs.
                                                          ORDER
LAWRENCE MATTHEW BRASDA,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on April 19, 2021. (Doc. 54.) Lawrence Brasda

(Brasda) filed an objection on April 19, 2021. (Doc. 55.) The Court reviews de

novo findings and recommendations to which a party objects. 28 U.S.C. §

636(b)(1).

      Judge Johnston conducted a revocation hearing on April 15, 2021. (Doc.

52.) The United States accused Brasda of violating his conditions of supervised

release by 1) by using methamphetamine on three separate occasions; 2) by

committing another crime; and 3) by having contact with Jackie Hinton at the Fox

Farm Subway without obtaining the prior approval of his probation officer. (Doc.

48.) At the revocation hearing, Brasda admitted to violating the terms of his
        Case 4:17-cr-00047-BMM Document 61 Filed 05/19/21 Page 2 of 3




supervised release 1) by using methamphetamine on three separate occasions; and

2) by having contact with Jackie Hinton at the Fox Farm Subway without obtaining

the prior approval of his probation officer (Doc. 52.) Judge Johnston found the

violations admitted are serious and warrant revocation of ’s supervised release.

Judge Johnston recommended should be incarcerated for 6 months, with 30

months of supervised release to follow. (Doc. 54.)

       Brasda now opposes Judge Johnston’s Findings and Recommendations,

objecting to the length of his sentence of imprisonment of six months, and

objecting to the length of his supervised of 30 months that Judge Johnston

recommended. (Doc. 55.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

as well as ’s objection. The undersigned conducted a revocation hearing on May

11, 2021. (Doc. 58.) Brasda and his attorney were allowed to allocute before the

undersigned. (Id.) The Court has also considered the 18 U.S.C. § 3553(a) factors

and agrees with Judge Johnston’s Findings and Recommendations. ’s violations of

his conditions represent a serious breach of the Court’s trust. This violation proves

serious. Judge Johnston has recommended that the Court revoke ’s supervised

release and commit him to the custody of the Bureau of Prisons for 6 months.

(Doc. 54.) Judge Johnston further has recommended a term of 30 months of

supervised release. (Id.) Accordingly,
        Case 4:17-cr-00047-BMM Document 61 Filed 05/19/21 Page 3 of 3




      IT IS HEREBY ORDERED that Brasda’s objections are denied. Judge

Johnston’s Findings and Recommendations (Doc. 54) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Lawrence Matthew Brasda

be sentenced to custody of the Bureau of Prisons for a term of 6 months, with 30

months of supervised release to follow, with the first 60 days spent in a secure in

patient drug treatment facility and the next 180 days spent at a residential re-entry

center. The Judgment will reflect Special Condition of Supervision No. 2 for

placement at the Great Falls Pre-Release Center.

      DATED this 19th day of May, 2021.
